Exhibit 10.2
Option No. XXXX
HMS HOLDINGS CORP.
Non-Qualified Stock Option Agreement
THIS AGREEMENT, made as of October 1, 2010 between HMS HOLDINGS CORP., a New
York corporation (the “Corporation”), and First Name Last Name (the “Optionee”),
is pursuant to the Amended and Restated 2006 Stock Plan of the Corporation (the
“Plan”). The Plan, as adopted by the Board of Directors (the “Board”), was
approved by the shareholders (the “Shareholders”) of the Corporation on June 12,
2009. Said Plan, as it may hereafter be amended and continued by the Board and
the Shareholders, is incorporated herein by reference and made a part of this
Agreement.
The Plan is administered by the Compensation Committee (the “Committee”) of the
Board, as defined in the Plan. The Board has determined that it would be to the
advantage and interest of the Corporation and its shareholders to grant the
option provided for herein to the Optionee as an inducement to remain in the
service of the Corporation, or a Parent or a Subsidiary thereof, and as
incentive for increased efforts during such service.
NOW, THEREFORE, pursuant to the Plan, the Corporation, with the approval of the
Committee, hereby grants to the Optionee as of the date hereof an option (the
“Option”) to purchase all or any part of an aggregate of XXX shares of the
Corporation’s common shares, $.01 par value per share (the “Common Stock”), at
$XXXX per share upon the following terms and conditions:
1. The Option and all rights of the Optionee to purchase shares of Common Stock
hereunder shall terminate on September 30, 2017 (hereinafter referred to as the
“Expiration Date”).

 

 



--------------------------------------------------------------------------------



 



2. The Optionee’s right and option to purchase the shares of Common Stock
pursuant to the Option shall vest as follows:

         
December 31, 2010
      XXX shares
March 31, 2011
  an additional   XXX shares
June 30, 2011
  an additional   XXX shares
September 30, 2011
  an additional   XXX shares

3. Once the Option has vested in accordance with the preceding Section 2, it
shall continue to be exercisable until the earlier of the termination of the
Optionee’s rights hereunder pursuant to Section 5, or the Expiration Date. A
partial exercise of the Option shall not affect the Optionee’s right to exercise
the Option with respect to the remaining shares subject thereto, subject to the
conditions of the Plan and this Agreement. Full payment for shares acquired
shall be made in cash at or prior to the time that an Option, or any part
thereof, is exercised.
4. (a) Except as provided in Section 5, the Option may not be exercised unless
the Optionee is, at the time of exercise, a non employee Director, as defined in
the Plan, of the Corporation. A leave of absence or an interruption in service
(including an interruption during military service) authorized or approved by
the Corporation shall not be deemed an interruption of service for the purposes
of Section 5.
(b) No partial exercise of the Option may be for less than 100 full shares (or
less than all the shares as to which the Option is exercisable, if less than 100
shares), and in no event shall the Corporation be required to issue any
fractional shares.

 

2



--------------------------------------------------------------------------------



 



5. (a) In the event the Optionee shall cease to be in the service of the
Corporation by reason of the Optionee’s death, disability (as defined below) or
involuntarily by the Corporation other than for cause (as defined in paragraph
(b) below) within 24 months following a Change in Control (as defined in the
Plan), all Options held by the Optionee shall become fully vested and
exercisable. In the event the Optionee shall cease to be in the service of the
Corporation by reason of the Optionee’s retirement (as defined below), the
Option shall continue to vest under Section 2 as if the Optionee had continued
to be in the service of the Corporation until the expiration of two years after
the Optionee’s retirement. In the event the Optionee shall cease to be in the
service of the Corporation for any other reason, all unexercised Options held by
the Optionee that are not then exercisable by the Optionee shall lapse effective
the date of termination of service. For purposes of this Agreement (i)
“disability” shall mean permanent and total disability as defined by
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)
as it now exists or may hereafter be amended and (ii) “retirement” shall mean
termination of service in accordance with the retirement policies of the
Corporation on or after attaining age 60 and completing 5 years of service with
the Corporation.
(b) To the extent not theretofore exercised, any Options held by the Optionee
that are then exercisable shall terminate as follows: If the service is
terminated for any reason other than for cause (as defined below), disability,
death, retirement or involuntarily by the Corporation other than for cause
within 24 months following a Change in Control, any then exercisable Options
shall terminate upon the expiration of three months after the termination of
service. If the service terminates because of disability (as defined in
paragraph (a) above) or because of death, any then exercisable Options shall
terminate upon the expiration of one year after the termination of service. If
the service terminates because of retirement (as defined in paragraph
(a) above), any then exercisable Options, and any options that may subsequently
become exercisable by operation of the post-retirement vesting provisions of
Section 5(a), shall terminate upon the expiration of two years after the
termination of service. If the termination is “for cause” as determined by the
Board, which shall be deemed to mean the deliberate gross misconduct of the
Optionee or the violation by the Optionee, after any such termination, of the
terms of a Restrictive covenant and Confidentiality/Non-Disclosure Agreement
with the Corporation, any then exercisable Options shall terminate upon the
termination of service. If the service is terminated by the Corporation other
than for cause (as defined above) within 24 months following a Change in
Control, any then exercisable Options shall terminate upon the expiration of one
year after the termination of service.
(c) Notwithstanding any provision of this Section 5 to the contrary, the Option
may not be exercised and all rights hereunder shall terminate upon the
Expiration Date.
6. Nothing in this Agreement shall confer upon the Optionee any right to
continue in the employ or service of the Corporation or affect the right of the
Corporation to terminate the Optionee’s service at any time.

 

3



--------------------------------------------------------------------------------



 



7. (a) The Optionee may exercise the Option with respect to all or any part of
the shares then exercisable by giving the Corporation written notice at 401 Park
Avenue South, New York, New York 10016. Such notice shall specify the number of
shares as to which the Option is being exercised and shall be preceded or
accompanied by payment in full in accordance with Section 3 hereof.
(b) Prior to or concurrently with delivery by the Corporation to the Optionee of
a certificate(s) representing such shares, the Optionee shall:
(i) upon notification of the amount due, pay promptly any amount necessary to
satisfy applicable federal, state or local tax requirements; and
(ii) if such shares are not currently or effectively registered under the
Securities Act of 1933, as amended (the “Act”) and applicable state securities
laws, give satisfactory assurance in writing signed by the Optionee or his legal
representative, as the case may be, that such shares are being purchased for
investment and not with a view to the distribution thereof.
(c) As soon as practicable after receipt of the notice and payment referred to
in subparagraph (a) of this Section 7, the Corporation shall cause to be
delivered to the Optionee at the office of the Corporation at 401 Park Avenue
South, New York, New York 10016 or such other place as may be mutually
acceptable to the Corporation and the Optionee, a certificate or certificates
for such shares; provided however, that the time of such delivery may be
postponed by the Corporation for such period of time as may be required for the
Corporation, with reasonable diligence, to comply with applicable registration
requirements under the Act, the Securities Exchange Act of 1934, as amended, and
any requirements under any other law or regulation applicable to the issuance or
transfer of shares. If the Optionee fails for any reason to accept delivery of
all or any part of the number of shares specified in such notice upon tender of
delivery thereof, his right to purchase such undelivered shares may be
terminated.

 

4



--------------------------------------------------------------------------------



 



8. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, reverse stock split, spin-off, extraordinary cash
dividend or similar transaction or other change on corporate structure affecting
the Common Stock, the Committee shall make such adjustments and substitutions to
the number, class and kind of shares (to the nearest possible full share) and to
the price per share subject to the unexercised portion of this Option as the
Committee determines to be appropriate in its sole discretion.
9. This Option shall not be transferable other than by will or by the laws of
descent and distribution, or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. During the lifetime of the Optionee, this Option shall
be exercisable only by the Optionee. In the event of any attempt by the Optionee
to transfer, assign, pledge, hypothecate or otherwise dispose of the Option or
of any right hereunder, except as provided for herein or in the 2006 Stock Plan,
or in the event of the levy of any attachment, execution or similar process upon
the rights or interest hereby conferred, the Corporation may terminate this
Option by notice to the Optionee and it shall thereupon become null and void.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by a
duly authorized officer, and the Optionee has affixed his signature hereto.

                  By: HMS HOLDINGS CORP.    
 
           
 
  Signature:   -s- WILLIAM C. LUCIA [c05910c0591001.gif]
 
William C. Lucia    
 
      Chief Executive Officer    
 
           
 
  Date:   October 1, 2010    
 
           
 
  Optionee:        
 
     
 
First Name Last Name    
 
           
 
  Date:   October 1, 2010    

 

5